DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered. 
Claims 1, 3-7, and 17-24 are pending.  
Claims 2, 8-16 have been canceled.
Claims 1, 17 and 19 have been amended.
New claims 21-24 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 3-7, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 24 claim a green sheet and then claim the green sheet has a relative density of 90% or higher (notably at an unspecified firing temperature T2 for an unspecified period of time) at which point it can no longer be considered a green sheet. Additionally, claims 22 and 23 claim characteristics of the bulk metal film during firing. Therefore, it is not clear whether Applicant is claiming a green sheet or a fired product. For purposes of furthering prosecution examiner interprets as an unfired green sheet and metal bulk film.   Additionally, since the product claimed is not fired and firing at a temperature is not positively recited and therefore not required, the relative density and firing temperature T2 and any characteristics attributable to a fired product or product being fired are not afforded patentable weight. Claims 3-7, 17,-18, 20-21 are rejected as being dependent to Claims 1 or 19. Clarification is required.  
Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since the product claimed is not fired and firing at a temperature is not positively recited and therefore not required, any characteristics attributable to a fired product or product being fired are not afforded patentable weight. And therefore do not further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
	
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (JP 2002373862) in view of Matsuda et al (US 2006/0213900 A1).
Regarding claim 1, and 24  Morita teaches an unfired (green) 99 wt.% alumina sheet (11) [0014] with a metal layer (14) printed and on the green sheet  used to form a heater for wafer processing.
Morita does not teach the metal layer is a bulk metal film with a melting point T1  or that the green sheet has a relative density that is approximately 90% or higher at a firing temperature T2 where the melting point T1 is lower than the firing temperature T2 or the composite green sheet possess properties that cause melting and solidifying of the bulk metal film during firing at the firing temperature T2.  
It is however reiterated that the limitations regarding the firing temperature and relative density are not applicable to the green sheet but they have been considered and are not given patentable weight as indicated above. Additionally, Morita teaches the metal layer may be a printed metal [0014] such as tungsten which inherently has a melting point T1.  Matsuda teaches metal layers for the same type of application and teaches bulk metal as one of a limited number of (6) types of layers as functionally equivalent to printed metal layers [0031]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of possible identified choices (6) of types of metal layers to apply a bulk metal layer to the green alumina sheet of Morita as a functionally equivalent layer in place of the printed metal layer of Morita.
Regarding claim 7, Morita in view of Matsuda teach all of the limitations of claim 1, and Morita teaches the green ceramic sheet as 99.9 wt.% alumina [0023]. 

Regarding claim 17, Morita in view of Matsuda teach all of the limitations of claim 1, including a 99.9 wt.% alumina green sheet.  

Although Morita in view of Matsuda does not explicitly teach the green sheet material would not cause a chemical reaction with the bulk metal film to progress during the firing, the green sheet material is not fired and therefore any characteristic attributable to firing is not afforded patentable weight.  It is however noted that the green sheet materials are the same as claimed and disclosed and would be expected to inherently possess the characteristics of not causing a chemical reaction with the bulk metal film to progress during firing. 

Regarding claim 18, Morita in view of Matsuda teach all of the limitations of claim 1.  Although Morita does not explicitly teach the green sheet as flexible, no particular level of flexibility is claimed. Since every green article has a degree or measure of flexibility, however small, the green sheet of Morita may be considered inherently flexible to an extent, however small it may be. 
Regarding claim 19, Morita teaches a green 99 wt.% alumina sheet [0014] with a metal layer (14) printed and on the green sheet used to form a heater for wafer processing.  Morita teaches a second green sheet (15) on the first green sheet and covering the metal layer Fig 1.  The second green sheet has a hole (exposing the metal layer).
Morita does not teach the metal layer is a bulk metal film with a melting point T1  or that the first green sheet has a relative density that is approximately 90% or higher at a firing temperature T2 where the melting point T1 is lower than the firing temperature T2 or the first green sheet possess properties that cause melting and solidifying of the bulk metal film during firing at the firing temperature T2.
It is however reiterated that the limitations regarding the firing temperature and relative density are not applicable to the green sheet but they have been considered and are not given patentable weight as indicated above. Additionally, Morita teaches the metal layer may be a printed metal [0014] such as tungsten which inherently has a melting point T1.  Matsuda teaches metal layers for the same type of application and teaches bulk metal as one of a limited number of (6) types of layers as functionally equivalent to printed metal layers [0031]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of possible identified choices (6) of types of metal layers to apply a bulk metal layer to the green alumina sheet of Morita as a functionally equivalent layer in place of the printed metal layer of Morita.
Regarding claim 20, Morita in view of Matsuda teach all of the limitations of claim 19 and Morita further teaches a third unfired (green) ceramic sheet (17), provided on the second green sheet a covering the hole.
Regarding claim 21, Morita in view of Matsuda teaches all of the limitations of claim 1 as set forth above.
Morita in view of Matsuda does not teach wherein the bulk metal film has a uniform thickness.
However, Morita teaches if the heater pattern does not have a uniform thickness it can cause technical difficulties [0011].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a bulk metal film that is uniform in thickness as the metal layer of Morita in order to prevent technical difficulties in heating.  
Regarding claims 22 and 23, Morita in view of Matsuda teach all of the limitations of claims 1 and 19.
Morita in view of Matsuda do not teach wherein the bulk metal film is substantially inclusion-free during the firing at the firing temperature T2.
However, although the limitation has been considered, since the product claimed is not fired and firing at a temperature is not positively recited and therefore not required, any characteristics attributable to a fired product or product being fired are not afforded patentable weight.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (JP 2002373862) in view of Matsuda et al (US 2006/0213900 A1) further in view of Natsuhara et al (US 2005/0184055 A1).
Morita in view of Matsuda teaches all of the limitations of claim 1 as set forth above.
Morita in view of Matsuda does not teach the metal layer is a bulk metal film of aluminum or copper or aluminum or copper alloy or their compositions.
However, Natsuhara teaches a limited number of metal films including metal films of copper or aluminum or alloys thereof [0015] as functionally equivalent to metal films of tungsten in similar heating element applications.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a functionally equivalent metal to the tungsten metal such as aluminum or copper or an aluminum or copper alloy as taught by Natsuhara in place of the tungsten metal of Morita and Matsuda  with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Although Natsuhara does not specify the copper and aluminum alloy compositions of claims 4 and 6 which are dependent to claims 3 and 5 respectively, the limitation of the presence of alloys being optional in claims 3, and 5, renders the alloy composition of claims 4 and 6 optional.


Alternatively, claims 3-6, are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (JP 2002373862) in view of Matsuda et al (US 2006/0213900 A1) and further in view of Mashima et al (US 2006/0157472 A1).
Regarding claims 3-6, Morita in view of Matsuda teaches all of the limitations of claim 1 as set forth above.
Morita in view of Matsuda does not teach the metal layer is a bulk metal film of aluminum or copper or aluminum or copper alloy or their compositions.
However, Mashima teaches metals for heaters for the semiconductor industry [0001] that are capable of heating quickly, providing little temperature unevenness and providing less warping or sagging [0018].  Mashima teaches the desirable metals to use include aluminum, aluminum alloy, copper and copper alloy with an aluminum – copper alloy being more desirable [0036] for its high mechanical strength and excellent thermal conductivity allowing the temperature to be controlled by applied voltage or current changes.  Mashima teaches other elements may be added to the Al-Cu alloy such as magnesium, manganese, silicon and zinc may be added to the alloy.  Although Mashima does not explicitly mention the exact alloys of Al-Zn-Mg, Al-Zn-Mg-Cu, Al-Si, Al-Mg, Al-Mg-Si, Al-Mn, or Cu-Zn, since Mashima discloses both aluminum alloys and copper alloys and additions of magnesium, manganese, silicon and zinc to such alloys, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try any of these combinations such as Al-Zn-Mg, Al-Zn-Mg-Cu, Al-Si, Al-Mg, Al-Mg-Si, Al-Mn, or Cu-Zn, as the metal material of Morita with an expectation of success to provide high mechanical strength and excellent thermal conductivity to the heater of Morita allowing the temperature to be controlled by applied voltage or current changes. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Although not expressly taught, the alumina ceramic green sheet and the aluminum or copper metal films being the same materials as claimed would necessarily produce a metal film with a melting point lower than a temperature at which a relative density of the green sheet becomes 90% by firing.

Response to Arguments
Applicant's amendments and arguments filed 4/19/2022 have been fully considered but applicant’s arguments in view of the amendments are not persuasive.  Regarding claims 1 and 19, Applicant argues that, the electrode 20 of the electrostatic chuck of Matsuda  is not interchangeable with, the claimed "bulk metal film".  The office action does not discuss interchangeability of the film of Matsuda with the claimed bulk film.  Therefore Applicant’s argument is not convincing. 
Natsuhara's heater member does not include a low-radiation rate film 10 having a melting point that is lower than a firing temperature at which a relative density of a ceramic base 4 becomes 90% or higher during firing at the firing temperature (p 6 and p 10) and that Mashima's metal heater does not include a heater having a melting point lower than a firing temperature at which a relative density of a ceramic base or sheet becomes 90% or higher during firing at the firing temperature (p 13). In response to Applicant’s argument, as indicated above, the limitations regarding the firing temperature and relative density are not applicable to the green sheet and are not given patentable weight as indicated above. Therefore, Applicant’s argument is not convincing.
Applicant argues (p7, p 10 and p 17) that Morita, Matsuda, and (Natsuhara or alternately Mashima) do not disclose or suggest a composite green sheet possessing properties that cause melting and solidifying of the bulk metal film during firing at the firing temperature, where the bulk metal film has a melting point lower than the firing temperature, and that Morita’s printed heater sheet cannot the achieve properties of a green sheet having a relative density that is approximately 90% or lower at a firing temperature, that cause melting and solidifying of the bulk metal film electrode 20 having a melting point lower than the firing temperature, during firing at the firing temperature.  In response to Applicant’s argument,  Morita discloses a 99 wt.% alumina sheet that is the same as disclosed and would be expected to have the same properties. However, as indicated above, the limitations regarding the firing temperature and properties during firing or in the fired state are not applicable to an unfired product such as the claimed green sheet and are not given patentable weight as indicated above. Therefore, Applicant’s argument is not convincing.
Applicant (p 7-8 , 11-12 and 18-19) argues if a bulk metal film were provided on the green sheet, as in Matsuda which forms the bulk metal electrode 20 on the ceramic base plate 11, for example, the bulk metal electrode 20 cannot absorb the densification of the ceramic base plate 11 by the firing due to the different shrinkages between the two, and the bulk metal electrode 20 may break down (or rupture) by the firing.  In response to Applicant’s argument there is no evidence or indication that a bulk metal as taught by Matsuda applied as the electrode pattern of Morita would cause breakdown or rupture therefore Applicant’s argument is not convincing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784